DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is the first Office action on the merits. Claims 1-8 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements that were filed on 22 June 2020 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “vehicle position detecting device”, “first operation detecting device”, “second operation detecting device”, “output device” in claim 1, and “brake input member”, “parking brake input member”, “shift member” in claim 3.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 20160272244 A1), hereinafter referred to as “Imai”, in view of Sannodo (US 20180257665 A1), hereinafter referred to as “Sannodo”, and further in view of Funke (US 20170200373 A1), hereinafter referred to as “Funke”.
Regarding claim 1, Imai teaches a parking assist system, comprising: 
a control device configured to control a vehicle (see at least Imai Fig. 1, [0022] “The control device 100a that is shown by way of example in FIG. 1 includes a computer that controls the subject vehicle”) including a powertrain (see at least Imai [0026] “The drive device 103 … includes an electrically operated power train system”), a brake device, and a steering device (see at least Imai [0023] “The control device 100a is connected to a steering device 102 … and a braking device 104 of the vehicle”) so as to move the vehicle autonomously from a current position to a target position (see at least Imai [0077] “For example, the control device 100a may calculate speeds and steering angles at predetermined time intervals and store them as automatic driving control data, so that the subject vehicle moves along the target path from the parking start position to the parking end position.”); 
a vehicle position detecting device configured to detect a position of the vehicle with respect to the target position (see at least Imai [0032] “the parking path generation unit 2 sets a target parking position in which the subject vehicle is to be parked within a space in which parking is possible, and generates a target path for parking in this target parking position from the current position of the vehicle”, [0102] “The subject vehicle position may be detected on the basis of the movement due to the speed of the vehicle and the steering amount.”); 
an output device configured to make a notification to an occupant based on an instruction from the control device (see at least Imai [0044] “When the control device 100a has detected the space 317 in which parking is possible, it notifies the driver that it is possible for him to change over to automatic parking control. For example, the control device 100a may output the message “Automatic parking is possible. Please stop” from the sound generation device 105 and/or from the display device 106.”). 

Imai does not teach but Sannodo teaches 
a first operation detecting device configured to detect an operation by a driver included in a first operation group (see at least Sannodo Fig. 1 “reception unit 11”, [0040] “The reception unit 11 receives the driver's driving operation of the vehicle 2 during the automatic parking by vehicle control unit 10. The driving operation is an operation by the driver for controlling the behavior of the vehicle 2.”); 
a second operation detecting device configured to detect an operation by the driver included in a second operation group and related to a stop of the vehicle (see at least Sannodo Fig. 1 “operation amount detection sensor”, [0030] “The operation amount detection sensor 22 may include a brake pedal sensor.”); 
	Sannodo further teaches
wherein during control of the vehicle to the target position, 
when the first operation detecting device detects any of the operation by the driver included in the first operation group, the control device makes the output device notify that the control of the vehicle to the target position is canceled, stops the vehicle, and cancels a movement of the vehicle to the target position (see at least Sannodo Figs. 3 and 4, [0055] “When the shift range is “N” (neutral), the automatic parking ECU 24 determines that the mode has been shifted to the interruption mode (processing PM). The automatic parking ECU 24 causes the HMI 23 to display an indication that the automatic parking has been interrupted. In the drawing, an image notifying the driver that the automatic parking was interrupted due to the operation of the accelerator pedal is illustrated as an example.”) 
Imai and Sannodo are considered analogous to the claimed invention because they are in the same field of parking assistance (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “a first operation detecting device configured to detect an operation by a driver included in a first operation group, a second operation detecting device configured to detect an operation by the driver included in a second operation group and related to a stop of the vehicle” and “wherein during control of the vehicle to the target position, when the first operation detecting device detects any of the operation by the driver included in the first operation group, the control device makes the output device notify that the control of the vehicle to the target position is canceled, stops the vehicle, and cancels a movement of the vehicle to the target position” as disclosed in Sannodo. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device with Sannodo’s detection of driving operations and notification to a user in order to detect when a user might want to reclaim driving control (see at least Sannodo [0006] “In the automatic parking device according to an embodiment, in a case where the override condition is satisfied during the automatic parking, the shift range of the transmission of the vehicle is set to the non-drive range, and thereafter, driving of the vehicle is transferred to the driver.”).
Imai in view of Sannodo does not teach but Funke teaches when the position of the vehicle detected by the vehicle position detecting device is within a prescribed range from the target position and the second operation detecting device detects any of the operation by the driver included in the second operation group, the control device stops the vehicle and ends the control of the vehicle to the target position without making the output device notify that the control of the vehicle to the target position is canceled (see at least Funke [03034] “upon receiving an indication from the vehicle ECUs 148 that the transmission gear changes from reverse to drive (or forward), the controller 204 may deactivate the signals 210 at least because the change in gear indicates that the vehicle 102 is substantially finished parking”, [0047] “”Referring to FIG. 5D, once the vehicle 102 is mostly within the parking place, that is, at least a portion of the vehicle is within the parking place, the controller 204 may deactivate the signals 210. The controller may deactivate the signals 210 in response to a cease signal trigger event such as the vehicle 102 coming to a complete stop during the active park assist, and the vehicle shifting to park during the active park assist, among others.”).
Funke is considered analogous to the claimed invention because they are in the same field of parking assistance (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai in view of Sannodo to include “when the position of the vehicle detected by the vehicle position detecting device is within a prescribed range from the target position and the second operation detecting device detects any of the operation by the driver included in the second operation group, the control device stops the vehicle and ends the control of the vehicle to the target position without making the output device notify that the control of the vehicle to the target position is canceled” as disclosed in Funke. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device and Sannodo’s detection of driving operations and notification to a user with Funke’s determination of when a notification should not be sent in order to avoid unnecessary and distracting notifications after the parking maneuver is complete (see at least Funke [0037] “In another implementation, the controller 204 may be configured to deactivate the signals 210 in response to recognizing a cease signal trigger event (also referred to herein as a cease signal trigger). A cease signal trigger event may be an event that indicates that the vehicle 102 has substantially completed its current parking maneuver. In one example, the cease signal trigger event may include placing the vehicle into park. In another example, the cease trigger signal event may include the vehicle 102 shifting to forward during the active park assist, the vehicle 102 coming to a complete stop, the vehicle traveling a predefined distance (during the POA feature), and the vehicle wheels becoming completely straight and parallel with the vehicle to indicate that a turn is complete, etc. Upon recognizing one of these triggers by way of the vehicle component data, the controller 204 may deactivate the signals 210. Again, user distraction is decreased by the automatic deactivation of the signals 210 in response to a realization that the parking maneuver is complete or near complete.”).
Regarding claim 2, Imai in view of Sannodo and further in view of Funke teach the parking assist system according to claim 1 as shown above. Sannodo further teaches wherein the first operation group includes the operation included in the second operation group (see at least Sannodo [0040] “The reception unit 11 receives the driver's driving operation of the vehicle 2 during the automatic parking by vehicle control unit 10. The driving operation is an operation by the driver for controlling the behavior of the vehicle 2. The driving operation includes an accelerator pedal operation, a brake pedal operation, a steering operation, a shift lever operation, a button operation of the HMI 23, a switch operation, and the like.”, wherein the operations received by the reception unit include the operations of the brake and shift lever, which are included in Applicant’s “second operation group”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein the first operation group includes the operation included in the second operation group” as disclosed in Sannodo because the driver operations detected by the different detecting devices can be combined or separated into different groups as needed. 
Regarding claim 8, Imai in view of Sannodo and further in view of Funke teaches the parking assist system according to claim 1 as shown above. Sannodo further teaches wherein during the control of the vehicle to the target position, 
when the first operation detecting device detects any of the operation by the driver included in the first operation group, on condition that the position of the vehicle detected by the vehicle position detecting device is not within the prescribed range from the target position or the second operation detecting device does not detect any of the operation by the driver included in the second operation group, the control device makes the output device notify that the control of the vehicle to the target position is canceled, stops the vehicle, and cancels the movement of the vehicle to the target position see at least Sannodo Figs. 3 and 4, [0055] “When the shift range is “N” (neutral), the automatic parking ECU 24 determines that the mode has been shifted to the interruption mode (processing PM). The automatic parking ECU 24 causes the HMI 23 to display an indication that the automatic parking has been interrupted. In the drawing, an image notifying the driver that the automatic parking was interrupted due to the operation of the accelerator pedal is illustrated as an example.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein during the control of the vehicle to the target position, when the first operation detecting device detects any of the operation by the driver included in the first operation group, on condition that the position of the vehicle detected by the vehicle position detecting device is not within the prescribed range from the target position or the second operation detecting device does not detect any of the operation by the driver included in the second operation group, the control device makes the output device notify that the control of the vehicle to the target position is canceled, stops the vehicle, and cancels the movement of the vehicle to the target position” as disclosed in Sannodo. The motivation for making this modification to the teachings of Imai and Sannodo is the same as that set forth above, in the rejection of claim 1. 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Sannodo and further in view of Funke as applied to claim 2 above, and even further in view of Sakaguchi.
Regarding claim 3, Imai in view of Sannodo and further in view of Funke teaches the parking assist system according to claim 2 as shown above. 
Sannodo further teaches wherein the vehicle further includes: 
a brake input member configured to receive an operation for driving the brake device (see at least Sannodo [0040] “The reception unit 11 receives the driver's driving operation of the vehicle 2 during the automatic parking”); 
a shift member configured to receive an operation for switching a shift position (see at least Sannodo [0040] “The reception unit 11 receives the driver's driving operation of the vehicle 2 during the automatic parking”), and 
the second operation group includes the operation of the brake input member, the operation of the parking brake input member, and the operation of the shift member for switching the shift position to a parking position (see at least [0040] “The driving operation includes an accelerator pedal operation, a brake pedal operation, a steering operation, a shift lever operation, a button operation of the HMI 23, a switch operation, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein the vehicle further includes: a brake input member configured to receive an operation for driving the brake device; a shift member configured to receive an operation for switching a shift position; and the second operation group includes the operation of the brake input member, the operation of the parking brake input member, and the operation of the shift member for switching the shift position to a parking position” as disclosed in Sannodo. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device with Sannodo’s detection of driving operations including those of a brake input member or shift member in order to detect when a user might consider parking complete and therefore actuate the brake device or shift member (see at least Sannodo [0006] “In the automatic parking device according to an embodiment, in a case where the override condition is satisfied during the automatic parking, the shift range of the transmission of the vehicle is set to the non-drive range, and thereafter, driving of the vehicle is transferred to the driver.”).
Imai in view of Sannodo and further in view of Funke does not teach but Sakaguchi teaches a parking brake input member configured to receive an operation for driving a parking brake device (see at least Sakaguchi [0047] “parking brake detection sensor”). 
Sakaguchi is considered analogous to the claimed invention because they are in the same field of parking assistance (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai in view of Sannodo and further in view of Funke to include “a parking brake input member configured to receive an operation for driving a parking brake device” as disclosed in Sakaguchi. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device, Sannodo’s detection of second operation group driving operations and notification to a user, and Funke’s determination of when a notification should not be sent with Sakaguchi’s parking brake detection sensor in order to detect when a user might want to end autonomous vehicle control (see at least Sakaguchi [0007] “there are demands for a harvesting machine that can stepwisely transition from an automatic travel mode in which automatic driving is performed to a manual travel mode in which manual driving is performed, by using transition modes that have a plurality of divided transition conditions”). 
Regarding claim 4, Imai in view of Sannodo and further in view of Funke teaches the parking assist system according to claim 2 as shown above. 
Sannodo further teaches wherein the vehicle further includes a switch for switching a control state of an autonomous movement of the vehicle (see at least Sannodo [0031] “The HMI 23 includes, for example, a display for displaying an image, a speaker for an audio output, and an operation button or a touch panel for the driver to perform the input operation. The operation button or the touch panel includes a start button for starting the automatic parking, a cancel switch (a cancel SW) for interrupting the automatic parking being executed, and a termination button for terminating interrupted automatic parking, and the like.”), and 
the first operation group includes an operation for driving the steering device or the brake device (see at least Sannodo Fig. 3 “brake pedal operation”, “steering operation”), the operation of the switch (see at least Sannodo Fig. 3 “button and switch operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein the vehicle further includes a switch for switching a control state of an autonomous movement of the vehicle, and the first operation group includes an operation for driving the steering device or the brake device, the operation of the switch” as disclosed in Sannodo. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device with Sannodo’s detection of driving operations including those of a brake device, steering device, or a switch in order to detect when a user might want to reclaim driving control before autonomous parking is complete (see at least Sannodo [0006] “In the automatic parking device according to an embodiment, in a case where the override condition is satisfied during the automatic parking, the shift range of the transmission of the vehicle is set to the non-drive range, and thereafter, driving of the vehicle is transferred to the driver.”).
Imai in view of Sannodo and further in view of Funke does not teach but Sakaguchi teaches an operation by the occupant related to alighting from the vehicle (see at least Sakaguchi [0094] “a door switch that detects opening of a door”, “a seat belt switch that detects the use of the seat belt”).
Sakaguchi is considered analogous to the claimed invention because they are in the same field of parking assistance (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai in view of Sannodo and further in view of Funke to include “an operation by the occupant related to alighting from the vehicle” as disclosed in Sakaguchi. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device, Sannodo’s detection of second operation group driving operations and notification to a user, and Funke’s determination of when a notification should not be sent with Sakaguchi’s door switch and seatbelt switch in order to detect when a user might attempt to leave the vehicle (see at least Sakaguchi [0094] “a situation needs to be avoided in which automatic driving is performed with no one riding in the driving portion 12”). 
Regarding claim 5, Imai in view of Sannodo and further in view of Funke, and even further in view of Sakaguchi, teaches the parking assist system according to claim 4 as shown above. Sannodo further teaches wherein the second operation group does not include the operation for driving the steering device, the operation of the switch, and the operation by the occupant related to alighting from the vehicle (see at least Sannodo [0027] “The operation amount detection sensor 22 includes, for example, at least one of an accelerator pedal sensor and a steering sensor.”, [0030] “The operation amount detection sensor 22 may include a brake pedal sensor.”, wherein Sannodo’s operation amount detection sensor could optionally not receive operations from a steering sensor, and only receive operations from an accelerator pedal and/or brake pedal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein the second operation group does not include the operation for driving the steering device, the operation of the switch, and the operation by the occupant related to alighting from the vehicle” as disclosed in Sannodo because the driver operations detected by the different detecting devices can be combined or separated into different groups as needed. 
Regarding claim 6, Imai in view of Sannodo and further in view of Funke, and even further in view of Sakaguchi, teaches the parking assist system according to claim 4 as shown above. Sannodo further teaches wherein the second operation group includes the operation for driving the brake device (see at least Sannodo Fig. 1 “operation amount detection sensor”, [0030] “The operation amount detection sensor 22 may include a brake pedal sensor.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein the second operation group includes the operation for driving the brake device” as disclosed in Sannodo because the driver operations detected by the different detecting devices can be combined or separated into different groups as needed. 
Regarding claim 7, Imai in view of Sannodo and further in view of Funke, and even further in view of Sakaguchi, teaches the parking assist system according to claim 4 as shown above. Sannodo further teaches wherein during the control of the vehicle to the target position, in a case where the operation for driving the steering device is detected and thereby the movement of the vehicle to the target position is canceled, the control device sets the vehicle to a state in which the vehicle is moved according to driving by the driver (see at least Sannodo Figs. 3 and 4, [0040] “The reception unit 11 receives the driver's driving operation of the vehicle 2 during the automatic parking by vehicle control unit 10… The driving operation includes … a steering operation”, [0041] “The override determination unit 12 determines whether or not the driving operation received by the reception unit 11 satisfies a predetermined override condition. The driving operation to be determined by the override determination unit 12 is a driving operation other than the operation for decelerating the speed of the vehicle. That is, the driving operation to be determined is a driving operation other than the brake pedal operation, and for example, includes … a steering operation”, [0056] states A2—A3 “transfer driving to driver”).
Imai and Sannodo are considered analogous to the claimed invention because they are in the same field of parking assistance (see MPEP 2141.05(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai to include “wherein during the control of the vehicle to the target position, in a case where the operation for driving the steering device is detected and thereby the movement of the vehicle to the target position is canceled, the control device sets the vehicle to a state in which the vehicle is moved according to driving by the driver” as disclosed in Sannodo. At the time the application was filed, one of ordinary skill in the art would have been motivated to incorporate Imai’s automatic parking control device with Sannodo’s detection of driving operations including a steering operation and determination to return driving control to a driver (see at least Sannodo [0006] “In the automatic parking device according to an embodiment, in a case where the override condition is satisfied during the automatic parking, the shift range of the transmission of the vehicle is set to the non-drive range, and thereafter, driving of the vehicle is transferred to the driver.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida (US 10747220 B2) teaches an autonomous driving control apparatus wherein when a cancellation condition is satisfied by a driver operation, the passenger is informed of termination of a speed control and is prompted to perform the accelerator or brake operation by themselves (see Uchida 31). Minase (US 20200282975 A1) teaches a parking assist apparatus wherein after a first operation is performed a driver is informed of a pause of automatic parking assistance (see Minase Fig. 5). Yamashita (US 10913496 B2) teaches a parking assistance device wherein when a vehicle is within α meters of a target position, the vehicle sends a “completion confirm notice” to the user rather than a cancellation notice (see Yamashita Fig. 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667